DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed March 15, 2021.  Applicant’s March 15th amendment amended independent claims 1, 8 and 15.  Currently Claims 1-20 are pending and allowed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 103(a) rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.

Response to Arguments
Applicant’s arguments, see Page 8 and Last Paragraph, Page 9, filed March 15, 2021, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 been withdrawn. 
Applicant’s arguments, see Page 11, filed March 15, 2021, with respect to Del Favero and Ojakaar have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-20 has been withdrawn. 


ALLOWANCE
	The following is a notice of allowance in response to Applicant’s amendment filed March 15, 2021.  Claims 1-20 are pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Del Favero and Ojakaar fail to teach or suggest either singularly or in combination a system and method comprising: selecting, by a processing device of a computing system, a client device of a user to provide a review of a merchant; identifying, by the computing system, a weighted event factor associated with a plurality of websites; identifying, by the computing system, an input parameter provided by the merchant; determining, by the computing system, based on the weighted event factor and the input parameter, a first website of the plurality of websites to receive the review of the merchant; transmitting, via a computer network, a dynamic redirection container comprising at least a uniform resource locator (URL) of the first website to the client device that redirects the client device to the URL of the first website to submit a posted review; receiving via the dynamic redirection container the posted review of the merchant at the first website from the client device over the computer network: and updating, by the computing system, the weighted event factor based on the posted review for the merchant provided by the client device as recited in independent Claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623